United States Court of Appeals
                                FOR THE EIGHTH CIRCUIT

                                      __________

                                      No. 98-3069
                                      ___________


United States of America,                 *
                                          *
             Plaintiff - Appellee,        *
                                          *
   vs.                                    * Appeal from the United
                                          * States District Court
Ray L. Bowman, also known as              * for the Western District
Charles Clark, also known as              * of Missouri.
C. Clark,                                 *
                                          *    [UNPUBLISHED]
             Defendant - Appellant.       *
                                      __________

                              Submitted: September 14, 1999
                                  Filed: January 12, 2000
                                      __________

Before BOWMAN, MORRIS SHEPPARD ARNOLD, Circuit Judges, and BOGUE,1
    District Judge.
                          _________

PER CURIAM.

       Ray Bowman appeals his conviction and sentence for possession of unregistered
silencer components in violation of 26 U.S.C. § 5861(d). After a thorough review, we


         The Honorable Andrew W. Bogue, United States Senior District Judge for the
         1

District of South Dakota, sitting by designation.
are satisfied that the district court2 correctly instructed the jury regarding the mens rea
requirement for the offense. We also conclude that a comprehensive opinion in this
case would lack precedential value. We therefore affirm on the basis of the district
court’s rulings without further discussion. See 8th Cir. R. 47B.

   A true copy.

          Attest:

             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Fernando J. Gaitan, United States District Judge for the
Western District of Missouri.
                                            2